Appellant was convicted in the district court of Jones County for the offense of burglary and his punishment assessed at three years confinement in the penitentiary.
The State's testimony shows that appellant acting with Viola May King and A. C. Williams, broke into and entered a house occupied by J. W. Pritchett and stole divers articles of value therefrom.
Bill of exceptions No. Two complains that the State asked Viola May King, while testifying for the State, the following question; "What did you have in the car?", and also complains of her answer "We had the stuff we had gotten from Mr. Farrow's house." This bill shows nothing more about what was meant or understood by witness with reference to the stuff gotten from Farrow's house. If there was any reason why the statement was not admissible, the bill fails to show it. Robbins v. State, recently decided and not yet reported, and the authorities there cited.
Bills Nos. Three and Four, raise the same question in a different form as is raised by bill No. Two, and we make the same observations with reference thereto.
Bill No. Five complains because the court permitted the deputy sheriff to say appellant told him it was his bed in the room where some of the stolen goods were found. This bill does not state as a fact that appellant was under arrest when the statement was made and as presented it shows no error.
Bill No. Seven complains at the statement of the district attorney to the effect "I shall not try Viola May King until all these cases have been tried and disposed of." The bill on its face shows that this argument was in reply to the argument of counsel for appellant in which he said that in his opinion Viola May King would never be tried. This bill fails to show that there was no testimony to the effect that other cases were pending against these parties, and the argument seems to us to be a pertinent reply to that of appellant's counsel. It is manifest from the entire record that there were cases pending against appellant, Williams and Viola May King, growing out of this same transaction, and we cannot think the jury understood that the district attorney was referring to any other cases than the one on trial and those against his co-defendants. Of course, the language could be given a broader significance, but we hardly feel inclined to hold that State's counsel was forced to reply to appellant's counsel in language so critical and accurate as to be subject to only one construction. To do so would condemn us to the charge of being hypercriticial.
By bill No. Eight, appellant complains that the district attorney told the jury that "the record in this case shows that the defendant led an expedition of crime in this county." If the State's testimony is true, this is exactly what the record shows and the trial court *Page 157 
was overly generous to the appellant in instructing the jury to disregard this argument.
Bill No. Nine, complains of the argument of the district attorney to the effect that defendant was responsible for the jury not having before them a written statement of Viola King. This bill fails to show what the written statement contained and in its absence we can not say that there was error in this matter.
Appellant seriously contends that the facts are insufficient in that there is no corroboration of the accomplice Viola May King. We cannot agree to this contention. The stolen goods were found on the premises occupied by appellant and Williams and King jointly. It was found in different rooms in the house. According to the arresting officer, appellant went with him upstairs and there appel- got a gun and tried to escape. It occurs to us that all these circumstances constitute some testimony tending to connect appellant with the offense charged.
Finding no error in the record, it is our opinion that the judgment should be affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.